         Case 1:20-cr-00212-PGG Document 17 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                   ORDER
MIGUEL AGUIRRE-MIRON,
                                                               20 Cr. 212 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the status conference in this action scheduled for

June 15, 2020, is adjourned sine die.

Dated: New York, New York
       June 4, 2020
